Farwell, J.;— The statute says they should be published three weeks in a newspaper, and that ought to be, according to my view, every day during that three weeks on which the paper is published. If it is a weekly paper, once a week; if it is a daily paper, once a day. It ought to be published whenever the paper is published; but once a week in a daily paper, I do not think is good. I do not know whether there are any decisions on the question or not. I asked Judge Williams1 about it, and he at once said he had no-doubt about the question; that once a week publication in a daily paper is not a publication of three weeks, but is only three days.   Judge Erastus S. Williams. — Ed.